 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AMERICAN RIVER AG., INC.,                         No. 2:18-cv-00377-TLN-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    GLOBAL NATURAL, LLC, et al.,
15                       Defendants.
16

17   INTRODUCTION

18          Presently pending before the court is plaintiff American River Ag., Inc.’s motion for

19   default judgment pursuant to Federal Rule of Civil Procedure 55(b)(2). (ECF No. 14.) Plaintiff

20   seeks a judgment totaling $1,462,397.47 against defendant Global Natural, LLC and

21   $1,254,691.58 against defendant J. Michael Spangler. (Id. at 2.) Plaintiff previously moved for

22   default judgment pursuant to Federal Rule of Civil Procedure 55(b)(1), which the court denied

23   without prejudice because it could not be determined that “no doubt remains as to the amount to

24   which plaintiff is entitled in relation to defendants’ default.” (ECF No. 13 at 2.) For the reasons

25   discussed below, plaintiff’s current motion is again DENIED without prejudice.

26   LEGAL STANDARDS

27          Pursuant to Federal Rule of Civil Procedure 55, default may be entered against a party

28   against whom a judgment for affirmative relief is sought who fails to plead or otherwise defend
                                                       1
 1   against the action. See Fed. R. Civ. P. 55(a). However, “[a] defendant’s default does not

 2   automatically entitle the plaintiff to a court-ordered judgment.” PepsiCo, Inc. v. Cal. Sec. Cans,

 3   238 F. Supp. 2d 1172, 1174 (C.D. Cal. 2002) (citing Draper v. Coombs, 792 F.2d 915, 924-25

 4   (9th Cir. 1986)). Instead, the decision to grant or deny an application for default judgment lies

 5   within the district court’s sound discretion. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.

 6   1980). In making this determination, the court considers the following factors:

 7                  (1) the possibility of prejudice to the plaintiff, (2) the merits of
                    plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4)
 8                  the sum of money at stake in the action[,] (5) the possibility of a
                    dispute concerning material facts[,] (6) whether the default was due
 9                  to excusable neglect, and (7) the strong policy underlying the Federal
                    Rules of Civil Procedure favoring decisions on the merits.
10

11   Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986).

12          As a general rule, once default is entered, well-pleaded factual allegations in the operative

13   complaint are taken as true, except for those allegations relating to damages. TeleVideo Sys., Inc.

14   v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987) (per curiam) (citing Geddes v. United Fin.

15   Group, 559 F.2d 557, 560 (9th Cir. 1977) (per curiam)); accord Fair Housing of Marin v. Combs,

16   285 F.3d 899, 906 (9th Cir. 2002). In addition, although well-pleaded allegations in the

17   complaint are admitted by a defendant’s failure to respond, “necessary facts not contained in the

18   pleadings, and claims which are legally insufficient, are not established by default.” Cripps v.

19   Life Ins. Co. of N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992) (citing Danning v. Lavine, 572 F.2d

20   1386, 1388 (9th Cir. 1978)); accord DIRECTV, Inc. v. Hoa Huynh, 503 F.3d 847, 854 (9th Cir.
21   2007) (“[A] defendant is not held to admit facts that are not well-pleaded or to admit conclusions

22   of law”); Abney v. Alameida, 334 F. Supp. 2d 1221, 1235 (S.D. Cal. 2004) (“[A] default

23   judgment may not be entered on a legally insufficient claim”). A party’s default does not

24   establish the amount of damages. Geddes, 559 F.2d at 560.

25   DISCUSSION

26          Plaintiff’s current motion for default judgment consists of two pages and is based upon the
27   same documents upon which plaintiff’s previous motion relied—“the Declaration of Craig

28   Walker . . . and the Declaration of Attorney Bradley A. Silva.” (ECF No. 14 at 2; see ECF Nos.
                                                        2
 1   9, 10.) Glaringly, this motion includes no legal analysis regarding why default judgment is

 2   appropriate in this matter, let alone a consideration of the Eitel factors. Moreover, even assuming

 3   that plaintiff has met the Eitel factors here, the motion does not adequately justify the terms of the

 4   judgment that plaintiff seeks.

 5          When denying plaintiff’s first motion for default judgment, the court clearly advised

 6   plaintiff that “for a determination regarding default judgment in this matter, plaintiff needs to

 7   bring a motion pursuant to Federal Rule of Civil Procedure 55(b)(2) in accordance with the local

 8   rules of court.” (ECF No. 13 at 2.) In response, plaintiff submitted a two-page motion devoid of

 9   legal argument that merely invokes Rule 55(b)(2) rather than 55(b)(1) and is otherwise identical

10   to its previous inadequate motion. With such a paucity of argument and justification, plaintiff

11   seeks a combined judgment of nearly three million dollars against defendants. Plaintiff has once

12   again failed to demonstrate the appropriateness of entering default judgment on the terms it seeks.

13   CONCLUSION

14          Accordingly, IT IS HEREBY ORDERED that:

15          1. Plaintiff’s motion for default judgment (ECF No. 14) is DENIED without prejudice

16              subject to renewal in a motion that addresses the appropriate legal standards.

17   Dated: March 19, 2019
                                                       _____________________________________
18
                                                       CAROLYN K. DELANEY
19                                                     UNITED STATES MAGISTRATE JUDGE

20
21

22

23   14

24

25

26
27

28
                                                        3
